United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 99-1257
                                   ___________

United States of America,               *
                                        *
            Appellee,                   *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Southern District of Iowa.
Rebecca L. Enriquez,                    *
                                        *
            Appellant.                  *
                                   ___________

                             Submitted: November 16, 1999

                                 Filed: January 13, 2000
                                  ___________

Before RICHARD S. ARNOLD, JOHN R. GIBSON, and BEAM, Circuit Judges.
                           ___________

BEAM, Circuit Judge.

       Rebecca L. Enriquez was convicted by a jury of one count of conspiracy to
distribute methamphetamine, in violation of 21 U.S.C. § 846. Her co-conspirators,
Domingo Rubio-Perez and Maria E. Rubio pled guilty and agreed to cooperate with the
government in an effort to reduce their sentences. Both testified at trial1 against
Enriquez. On appeal, Enriquez challenges the sufficiency of the evidence. We affirm.


      1
        The Honorable Robert W. Pratt, United States District Judge for the Southern
District of Iowa, presiding.
       The events leading to Enriquez's arrest stem from an investigation of Domingo
Rubio-Perez by the Muscatine County Drug Task Force (task force). On the evening
of February 16, 1998, after several days of negotiations for the purchase of five pounds
of methamphetamine, Rodney Rogers, an informant working for the task force, was
directed by Rubio-Perez to come to his residence to complete the transaction.
Meanwhile, members of the task force set up surveillance outside Rubio-Perez's
residence. When Rogers arrived at the house, he was told the methamphetamine had
not yet arrived. During their surveillance of Rubio-Perez's house, officers observed
Enriquez drive up in a red car. They saw her go to the front door of the house, then
return to her car to retrieve a plastic bag. The bag contained a box covered with duct
tape. Enriquez then returned to the house, handed the bag to Rubio-Perez, and
immediately left. After she had left, Rogers emerged from the residence, provided
members of the task force with a sample of the methamphetamine, and was given
money to complete the transaction. Rogers then returned to the house and was given
a box in exchange for the money. The box was a twelve-pack of Budweiser Light beer
sealed with duct tape and containing five pounds of methamphetamine wrapped in duct-
taped bundles.

       When considering a challenge to the sufficiency of the evidence to support a
guilty verdict, we view the evidence in the light most favorable to the verdict and
accept as established all reasonable inferences supporting the verdict. See United
States v. Maggard, 156 F.3d 843, 846 (8th Cir. 1998), cert. denied sub nom. Maggard
v. United States, 119 S.Ct. 1094 (1999), and cert. denied, 119 S.Ct. 1372 (1999). To
convict a defendant of conspiracy, the government must prove beyond a reasonable
doubt that: (1) there was a conspiracy with an illegal purpose; (2) that the defendant
was aware of that conspiracy; and (3) that he or she knowingly became a part of it. See
United States v. Mosby, 177 F.3d 1067, 1069 (8th Cir. 1999). Once a conspiracy is
established, only slight evidence linking the defendant to the conspiracy is required to
prove the defendant's involvement and support the conviction. See id. Enriquez argues
that the evidence presented at trial was insufficient to support her conviction. Although

                                          -2-
she concedes that the evidence was sufficient to demonstrate that a conspiracy existed,
she argues that there was insufficient evidence that she was a knowing participant in
the conspiracy. Specifically, she claims that there was no evidence showing that she
was aware of what was in the box she delivered to Rubio-Perez's residence, and that
her mere presence at the crime scene is not a sufficient basis for upholding her
conviction. We agree that Enriquez's mere presence at the scene of a crime or her mere
association with members of a criminal conspiracy would not be sufficient grounds on
which to sustain the jury's verdict. See United States v. Reda, 765 F.2d 715, 719 (8th
Cir. 1985). However, having carefully reviewed the record, in the light most favorable
to the verdict, we find that the evidence is sufficient to support a reasonable juror's
conclusion that Enriquez was not an innocent delivery person but rather a knowing
participant in a conspiracy to distribute methamphetamine.

        In addition to testimony from officers regarding Enriquez's conduct at Rubio-
Perez's residence that night, Rubio-Perez testified that he had known Enriquez and her
husband Robert Enriquez since 1984, that Robert Enriquez had obtained
methamphetamine for him in the past, and that he had asked Robert Enriquez to supply
the five pounds of methamphetamine for the current sale. Rubio-Perez further testified
that both Robert Enriquez and "Bon-Bon," another individual involved in the
transaction, had informed him that Enriquez would be the person delivering the
methamphetamine.

       Rubio-Perez also testified that when Enriquez first came to his door that night
she informed him that she had a six-pack of pop for him and asked whether he wanted
her to bring it to him. Rogers testified that he heard defendant ask Rubio-Perez, "Is it
alright ?" Rubio-Perez also testified that when the defendant returned to the house
bearing the box, she relayed to him a message from Robert Enriquez that he was to
make sure he got the money first. Furthermore, in a later search of the Enriquez
residence, police found a roll of duct tape similar to that used on the box on the dining
room table. Police also found several empty twelve-pack Budweiser Light boxes in

                                          -3-
garbage bags behind the residence. A search of Enriquez's purse produced almost two
thousand dollars in cash. Finally, Rubio-Perez testified that while being transported to
court in the same police vehicle after their arrests, Enriquez told him to blame
everything on "Bon-Bon" and that she would help him out.

        Enriquez also contends that the government's case rested heavily on the
uncorroborated testimony of witnesses, particularly that of co-conspirator Rubio-Perez.
We have stated numerous times that "'it is the sole province of the jury to weigh the
credibility of a witness.'" See Maggard, 156 F.3d at 847 (quoting United States v.
Wright, 119 F.3d 630, 634 (8th Cir. 1997)). The trial record shows that Enriquez's
counsel cross-examined each of the co-conspirators with whom the government had
made plea agreements as well as Rogers, the informant, and attempted to expose their
potential for bias and self-interest. Furthermore, the jury was specifically instructed
as to its role in weighing witnesses' testimony and credibility. The jury's decision to
credit the testimony of those witnesses was within its province, and we will uphold the
conviction if substantial evidence supports it. See id.

       In sum, after a thorough review of the record, we cannot say that the evidence
was insufficient to convince a reasonable juror of Enriquez's guilt beyond a reasonable
doubt. Therefore, we affirm her conviction.

      A true copy.

             Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -4-